Exhibit 10.2
 
Conformed Copy

 
 


 
 


 
 


 
 


 
 
Semiconductor Patent License Agreement
 
 
Between
 
 
Rambus Inc.
 
 
and
 
 
Samsung Electronics Co., Ltd.
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
SEMICONDUCTOR PATENT LICENSE AGREEMENT
 


This SEMICONDUCTOR PATENT LICENSE AGREEMENT (“Agreement”) is made and entered
into on this 19th day of January, 2010 (“Effective Date”) by and between Rambus
Inc., a corporation duly organized and existing under the laws of Delaware,
U.S.A., having its principal place of business at 4440 El Camino Real, Los
Altos, California 94022, U.S.A., (hereinafter “Rambus”) and Samsung Electronics
Co., Ltd., a Korean corporation having its principal place of business at San #
16, Banwol-Dong, Hwasung-City, Gyeonggi-Do, Korea, 445-701 (hereinafter
“Samsung”).
 
WHEREAS, the parties are currently parties to a number of disputes relating to
the Samsung products and the Rambus patents, including but not limited to
disputes as to whether claims of Rambus patents are infringed by Samsung
products and the Antitrust Litigation, and recognize that, without this
Agreement, given the diversity of claims of the Rambus patents, and the breadth
of technologies utilized by the Samsung products, Rambus could, after the
Effective Date, assert that other claims of Rambus patents are infringed by
Samsung products;
 
WHEREAS, the parties recognize that litigation of such is inherently uncertain,
and is subject to certain risks and to various possible outcomes, some of which
would b e more favorable to Rambus, and some of which would be more favorable to
Samsung;
 
WHEREAS, concurrent with the execution and delivery of this Agreement, the
parties have entered into a Settlement Agreement (the “Settlement Agreement”) to
eliminate the risks associated with such litigation and to enter into a
comprehensive resolution to compromise, settle and release certain existing
disputes between them, and to compromise, resolve and avoid other disputes that
may arise after the Effective Date with respect to the Samsung products and the
Rambus patents;
 
WHEREAS, as part of such comprehensive resolution, the parties have agreed to
enter into this Agreement; and
 
WHEREAS, because this Agreement is part of such comprehensive resolution, the
parties acknowledge that it is therefore essential that their respective
obligations under this Agreement be certain and not subject to collateral
attack, or otherwise subject to change or modification except on the terms
expressly set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by the parties, the parties agree as follows:

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 


 
2

--------------------------------------------------------------------------------

 
 
1.           DEFINITIONS



 
1.1
“Acquired Business” means a Third Party, the portion of a Third Party, and/or
any portion of the assets or business of a Third Party that Samsung or its
Subsidiaries acquire in an Acquisition.

 
1.2
“Acquisition” means, as to a party, a transaction or a series of related
transactions in which such party acquires, through merger (including reverse
triangular merger), acquisition of stock, acquisition of assets or otherwise, a
Third Party and/or any portion of the assets or business of a Third Party.

 
1.3
“Acquisition Date” means the effective date of any Acquisition completed by
Samsung or any of its Subsidiaries as described under Section 3.3.

 
1.4
Antitrust Litigation means the matter entitled Rambus Inc. v. Micron Technology
Inc. et al., No. 04-431105 (Supr. Ct. Cal., San Fran. Filed May 5, 2004).

 
1.5
“Change of Control” means a transaction or a series of related transactions in
which (i) one or more Third Parties who did not previously Control a party
obtain Control of such party, or (ii) the subject party merges with or transfers
substantially all of its assets to a Third Party where the shareholders of the
assigning party, immediately before the transaction or series of related
transactions, own less than a fifty percent (50%) interest in the acquiring or
surviving entity immediately after the transaction or series of related
transactions.

 
1.6
“Combination Product” means either (a) a Component containing two (2) or more
Integrated Circuits at least one of which is a Licensed Product and where all
other Integrated Circuits contained in such Component are each either a Licensed
Product or a Permitted Third Party Product, or (b) solely that portion of a
Component consisting of a combination of two (2) or more Integrated Circuits
that are each a Licensed Product (“Eligible Portion”) where such Component also
contains an Integrated Circuit that is neither a Licensed Product nor a
Permitted Third Party Product.  For clarity, an Eligible Portion may not contain
any Integrated Circuit that is not a Licensed Product.

 
1.7
“Combination Product License” means the rights and licenses granted under
Section 2.1(c).

 
1.8
“Component” means a product comprised of one or more Integrated Circuits
physically connected, stacked, or attached to a unitary substrate or other
Integrated Circuit where all other elements of such product are passive elements
intended to provide physical support, packaging and/or connectivity with respect
to such Integrated Circuits.  Examples of Components would include DIMMs, SIMMs
and other modules, and cards, multi-chip packages (MCP), system-on-chip,
system-in-package, system-on-insulator, solid state storage devices, and other
form factors.

 

 ________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 


 
3

--------------------------------------------------------------------------------

 
 
1.9
“Control” (including “Controlled” and other forms) of an entity means (a)
beneficial ownership (whether directly or indirectly through entities or other
means) of more than  fifty percent (50%) of the outstanding voting securities of
that entity or (b) in the case of an entity that has no outstanding voting
securities, having the power (whether directly or indirectly through entities or
other means) presently to designate more than fifty percent (50%) of the
directors of a corporation, or in the case of unincorporated entities, of
individuals exercising similar functions. Notwithstanding the foregoing
sentence, where Samsung has fifty percent (50%) of such beneficial ownership or
power to designate with respect to any other entity, Samsung shall be deemed to
“Control” such other entity if such other entity is part of the “Samsung Group
of Companies” and such entity is lawfully registered under a corporate name, and
lawfully operates and generally and routinely conducts its business under a
corporate name, that includes “Samsung,” provided that, such entity agrees in a
writing, delivered to both Parties within thirty (30) days of the Effective Date
(or if later, within thirty (30) days after formation of such entity), to be
bound by all applicable terms and conditions of this Agreement.

 
1.10
“DDR DRAM” means each double data rate DRAM that (a) implements the minimum set
of features, parameters, and protocols defined or recommended in any final
JEDEC-published specification for DDR DRAM; and (b) is solely capable of
communicating with any other Integrated Circuit through the protocol defined or
recommended in any such JEDEC-published specification and (c) is not Sold or
specified as being capable of operating: (1) at a data transfer rate exceeding
[***]; or (2) with data bit width other than x4, x8 and/or x16.

 
1.11
“DDR2 DRAM” means each double data rate DRAM that (a) implements the minimum set
of features, parameters, and protocols defined or recommended in any final
JEDEC-published specification for DDR2 DRAM; and (b) is solely capable of
communicating with any other Integrated Circuit through the protocol defined or
recommended in any such JEDEC-published specification and (c) is not Sold or
specified as being capable of operating: (1) at a data transfer rate exceeding
[***]; or (2) with data bit width other than x4, x8 and/or x16.

 
1.12
“DDR3 DRAM” means each double data rate DRAM that (a) implements the minimum set
of features, parameters, and protocols defined or recommended in any final
JEDEC-published specification for DDR3 DRAM; and (b) is solely capable of
communicating with any other Integrated Circuit through the protocol defined or
recommended in any such JEDEC-published specification and (c) is not Sold or
specified as being capable of operating: (1) at a data transfer rate exceeding
[***]; or (2) with data bit width other than x4, x8 and/or x16.

 
1.13
“DRAM” means a dynamic random access memory Integrated Circuit the primary
purpose of which is data storage and retrieval.


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 


 
4

--------------------------------------------------------------------------------

 
 
1.14
“DRAM Controller” means any Integrated Circuit having circuitry integrated
thereon or contained therein that is capable through an Interface of
transmitting and/or receiving data from a DRAM.

 
1.15
“Effective Date” has the meaning assigned in the first paragraph of this
Agreement.

 
1.16
“Existing Agreement” has the meaning ascribed to such term under Section 3.3(b)
below.

 
1.17
“Expiration Date” means the fifth (5th) anniversary of the Effective Date.

 
1.18
“Foundry Product” means any product that would constitute a Paid-up Product or
Term Product but for the fact that such product does not constitute a Samsung
Product.

 
1.19
“Foundry Product License” means the rights and licenses granted under Section
2.1(d) below.

 
1.20
“GDDR DRAM” means each graphics double date rate DRAM that (a) implements the
minimum set of features, parameters, and protocols defined or recommended in any
final JEDEC-published specification for GDDR DRAM; and (b) is solely capable of
communicating with any other Integrated Circuit through the protocol defined or
recommended in any such JEDEC-published specification and (c) is not Sold or
specified as being capable of operating: (1) at a data transfer rate exceeding
[***]; or (2) with data bit width other than x16 and x32.

 
1.21
“GDDR2 DRAM” means each graphics double date rate DRAM that (a) implements the
minimum set of features, parameters, and protocols defined or recommended in any
final JEDEC-published specification for GDDR2 DRAM; and (b) is solely capable of
communicating with any other Integrated Circuit through the protocol defined or
recommended in any such JEDEC-published specification and (c) is not Sold or
specified as being capable of operating: (1) at a data transfer rate exceeding
[***]; or (2) with data bit width other than x16 and x32.

 
1.22
“GDDR3 DRAM” means each graphics double date rate DRAM that (a) implements the
minimum set of features, parameters, and protocols defined or recommended in any
final JEDEC-published specification for GDDR3 DRAM; and (b) is solely capable of
communicating with any other Integrated Circuit through the protocol defined or
recommended in any such JEDEC-published specification and (c) is not Sold or
specified as being capable of operating: (1) at a data transfer rate exceeding
[***]; or (2) with data bit width other than x16 and x32.

 
1.23
“GDDR4 DRAM” means each graphics double data rate DRAM that (a) implements the
minimum set of features, parameters, and protocols defined or recommended in any
final JEDEC-published specification for GDDR4 DRAM; and (b) is solely capable of
communicating with any other Integrated Circuit through the protocol defined or
recommended in any such JEDEC-published specification and (c) is not Sold or
specified as being capable of operating: (1) at a data transfer rate exceeding
[***]; or (2) with data bit width other than x16 and x32.


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 


 
5

--------------------------------------------------------------------------------

 
 
1.24
“GDDR5 DRAM” means each graphics double data rate DRAM that (a) implements those
interface features, parameters, and protocols in the same manner in all material
respects as the DRAM Sold by Samsung or its Subsidiaries on or before the
Effective Date as “GDDR5 DRAM” or implements the minimum set of features,
parameters, and protocols defined or recommended in any final JEDEC-published
specification for GDDR5 DRAM; and (b) is solely capable of communicating with
any other Integrated Circuit through the protocol contained in DRAM Sold by
Samsung or its Subsidiaries on or before the Effective Date as “GDDR5 DRAM;” and
(c) is not Sold or specified as being capable of operating: (1) at a data
transfer rate exceeding [***]; (2) with data bit width other than x16 and x32.

 
1.25
“Indirect Infringement” means any form of alleged patent infringement where the
accused infringer is not directly infringing the subject patent right(s), but is
in some manner liable for a Third Party’s direct infringement of the subject
patent right(s) by, for example (without limitation), supplying designs, parts
or instructions to the Third Party that enable such Third Party to infringe
directly the subject patent right(s). Indirect Infringement includes without
limitation contributory infringement and inducing infringement.

 
1.26
“Integrated Circuit” means a single, discrete integrated circuit chip, whether
in wafer, cingulated die or packaged die form.

 
1.27
“Interface” means an electrical, optical, RF, mechanical, or software data path
that is capable of transmitting and/or receiving information between two or more
(a) Integrated Circuits or (b) portions of an Integrated Circuit, in each case
together with the set of protocols defining the electrical, physical, timing
and/or functional characteristics, sequences and/or control procedures of such
data path.

 
1.28
“JEDEC” means the JEDEC Solid State Technology Association, originally known as
the Joint Electron Device Engineering Council, a non-stock corporation organized
and existing under the laws of the Commonwealth of Virginia.

 
1.29
“Licensed Product” means a Paid-up Product, Term Product, or Combination Product
made (including have made), used, Sold, offered for Sale, and/or imported
pursuant to the Paid-up Product License, the Term Product License and
Combination Product License, respectively.

 
1.30
“Licensed Foundry Product Portion” means that portion of a Foundry Product made,
used, Sold, offered for Sale, and/or imported pursuant to the Foundry Product
License.

 
1.31
“LPDDR DRAM” means each low-power double data rate DRAM that (a) implements the
minimum set of features, parameters, and protocols defined or recommended in any
final JEDEC-published specification for LPDDR DRAM; and (b) is solely capable of
communicating with any other Integrated Circuit through the protocol defined or
recommended in any such JEDEC-published specification and (c) is not Sold or
specified as being capable of operating: (1) at a data transfer rate exceeding
[***]; or (2) with data bit width other than x8, x16 and/or x32.


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 


 
6

--------------------------------------------------------------------------------

 
 
1.32
“LPDDR2 DRAM” means each low-power double data rate DRAM that (a) implements the
minimum set of features, parameters, and protocols defined or recommended in any
final JEDEC-published specification for LPDDR2 DRAM; and (b) is solely capable
of communicating with any other Integrated Circuit through the protocol defined
or recommended in any such JEDEC-published specification and (c) is not Sold or
specified as being capable of operating: (1) at a data transfer rate exceeding
[***]; or (2) with data bit width other than x8, x16 and/or x32.

 
1.33
“Other DRAM” means any DRAM that does not constitute a Paid-up Product.

 
1.34
“Paid-up Product” means each Samsung Product that is SDR DRAM, DDR DRAM, DDR2
DRAM, DDR3 DRAM, GDDR DRAM, GDDR2 DRAM, GDDR3 DRAM, GDDR4 DRAM, GDDR5 DRAM,
LPDDR DRAM, and LPDDR2 DRAM.  Notwithstanding the foregoing sentence, any
product that constitutes a Rambus Leadership Product shall be deemed not to be a
Paid-up Product.

 
1.35
“Paid-up Product License” means the rights and licenses granted pursuant to
Section 2.1(a).

 
1.36
“Patents” means patents and utility models and applications therefor, including,
without limitation, all continuations, continuations-in-part and divisionals
thereof, in all countries of the world that now or hereafter are (i) owned or
controlled by the applicable party hereto and its Subsidiaries and/or (ii)
otherwise licensable by the applicable party hereto and its Subsidiaries, in
each case of (i) and (ii) where such party and its Subsidiaries have the right
to grant the licenses, sublicenses or other rights and covenants of the scope
granted herein.

 
1.37
“Permitted Third Party Product” means any Integrated Circuit that is neither a
Samsung Product nor a DRAM, SerDes IC, DRAM Controller, Synchronous Flash Memory
or Synchronous Flash Controller.

 
1.38
“Quarterly Acquisition Adjustment Payment” means each quarterly fixed amount
initially payable by Samsung under this Agreement upon Samsung’s or any of its
Subsidiaries’ Acquisition of any Acquisition Products as provided for under
Section 3.3.

 
1.39
“Quarterly Base Payment” means twenty-five million United States Dollars
(US$25,000,000).


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 


 
7

--------------------------------------------------------------------------------

 
 
1.40
“Quarterly Buffer” means, for a subject quarter during this Agreement, the
following upper limit (“Ceiling”) and lower limit (“Floor”) for such quarter.




 
Quarter
Quarter
Quarter
Quarter
 
5 – 8
9 – 12
13 – 16
17 – 20
Ceiling
[***]
[***]
[***]
[***]
Floor
[***]
[***]
[***]
[***]

 
1.41
“Quarterly DRAM Revenue” means the total amount of revenue Samsung and its
Subsidiaries received for Sales of DRAM during a subject quarter as reported by
iSuppli Corporation (“iSuppli”) in its DRAM Market Tracker (or in such alternate
source as may be used as set forth below) for the subject quarter. Upon the
earlier of, either iSuppli (or such alternate source) (1) ceasing to report such
information on a quarterly basis, or (2) failing to report such information by
the end of the quarter two (2) quarters after the subject quarter, the parties
shall negotiate in good faith to determine an alternate source for determining
the Quarterly DRAM Revenue for the subject quarter, provided that, if the
parties fail to reach agreement on such alternate source within thirty (30) days
following the second quarter after the subject quarter for which such Quarterly
DRAM Revenue report was not available, then either party may, as its sole and
exclusive remedy to resolve such dispute, submit such dispute to binding
arbitration pursuant to Section 8 and Samsung’s obligation to remit its
Quarterly License Payment pursuant to Section 4.1 for the subject quarter shall
be tolled until the earlier of either the final resolution of such arbitration
determining such alternate source or the parties’ agreement on an alternate
source.

 
1.42
“Quarterly License Payment” has the meaning ascribed to such term in Section
4.1.

 
1.43
“Quarterly Reference DRAM Revenue” means the sum of the Quarterly DRAM Revenue
for 2010 divided by four (4).

 
1.44
“Quarterly DRAM Revenue Ratio” means the ratio of the Quarterly DRAM Revenue and
the Quarterly Reference DRAM Revenue.

 
1.45
“Rambus Applicable Manufacturing Claims” are defined and determined separately
for each specific product. For each such product, a Rambus Applicable
Manufacturing Claim means each process or method claim of a Rambus Patent [***]
infringed when such product is made (or have made).

 
1.46
“Rambus Applicable Patent Claims” means Rambus Applicable Manufacturing Claims
and Rambus Applicable Product Claims.

 
1.47
“Rambus Applicable Product Claims” are defined and determined separately for
each specific product. For each such product, a Rambus Applicable Product Claim
means each claim of a Rambus Patent [***] infringed by the use, Sale, Offer for
Sale, or import of such product in the form first made (or have made).


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 


 
8

--------------------------------------------------------------------------------

 
 
1.48
“Rambus Leadership Product” means any product that implements a Rambus
Proprietary Specification.

 
1.49
“Rambus Patents” means Patents of Rambus and its Subsidiaries.

 
1.50
“Rambus Product Design” means any human or machine readable representation of
the design, such as a circuit layout in a drawing or a register transfer level
description (RTL) file, for any product, element or instrumentality, including,
but not limited to any Rambus Leadership Product.

 
1.51
“Rambus Product Design License” means the rights and licenses granted under
Section 2.2.

 
1.52
“Rambus Proprietary Specification” means any Technical Specification that is
first designed and developed (as demonstrated by customary means, including, but
not limited to, engineering notebooks) by, or on behalf of, Rambus or any of its
Subsidiaries, over which Rambus and/or any of its Subsidiaries has exclusive
control and that neither Rambus nor any of its Subsidiaries has voluntarily (a)
disclosed except under a confidentiality or non-disclosure agreement; or (b)
proposed or disclosed to any standards setting organization. In addition to the
foregoing sentence, Rambus Proprietary Specification also includes any Technical
Specification exclusively acquired by Rambus from a Third Party where such
Technical Specification would otherwise meet the definition of a Rambus
Proprietary Specification had Rambus, and not the relevant Third Party, been the
original developer and owner of such Technical Specification.  Notwithstanding
the above, a Technical Specification independently developed by or on behalf of
Samsung, or by a Third Party and acquired by Samsung, shall not be deemed to be
a Rambus Proprietary Specification, even if it describes similar or identical
functions.  A Technical Specification shall not be deemed to be independently
developed for purposes of the preceding sentence to the extent such Technical
Specification, or any portion thereof, was developed or derived based on
information (i) for which Samsung or any of its Subsidiaries, or any other Third
Party, is bound by an obligation of confidentiality or non-use to Rambus; (ii)
obtained from any other Third Party in violation of its obligation of
confidentiality or non-use to Rambus; or (iii) obtained by Samsung, any of its
Subsidiaries or any other Third Party based on reverse engineering of any
product that implements a Rambus Proprietary Specification.

 
1.53
“Samsung Applicable Manufacturing Claims” are defined and determined separately
for each specific product. For each such product, a Samsung Applicable
Manufacturing Claim means each process or method claim of a Samsung Patent [***]
infringed when such product is made (or have made).

 
1.54
“Samsung Applicable Patent Claims” means Samsung Applicable Manufacturing Claims
and Samsung Applicable Product Claims.


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 


 
9

--------------------------------------------------------------------------------

 
 
1.55
“Samsung Applicable Product Claims” are defined and determined separately for
each specific product. For each such product, a Samsung Applicable Product Claim
means each claim of a Samsung Patent [***] infringed by the use, Sale, Offer for
Sale, or import of such product in the form first made (or have made).

 
1.56
“Samsung Patent” means Patents of Samsung and its Subsidiaries.

 
1.57
“Samsung Product” means, an Integrated Circuit, for which Samsung or any of its
Subsidiaries either:

 
 
(a)
owns the entire design of such Integrated Circuit with no limitations on how it
may use such design; and/or

 
 
(b)
has a license from the party or parties that created or otherwise owns the
design of such Integrated Circuit, under which license Samsung and/or its
Subsidiaries (i) can make (and/or have made) such Integrated Circuit; (ii) is
free to Sell such made (or have made) Integrated Circuit without restriction as
to whom Samsung and/or its Subsidiaries may Sell such Integrated Circuit and
(iii) is not required or bound to discriminate in price or other terms with
respect to such Integrated Circuit.

 
1.58
“SDR DRAM” means each single data rate DRAM that (a) implements the minimum set
of features, parameters, and protocols defined or recommended in any final
JEDEC-published specification for SDR DRAM; and (b) is solely capable of
communicating with any other Integrated Circuit through the protocol defined or
recommended in any such JEDEC-published specification and (c) is not Sold or
specified as being capable of operating: (1) at a data transfer rate exceeding
[***]; or (2) with data bit width other than x4, x8 and/or x16.

 
1.59
“Second Preceding Quarter” means, with respect to a subject quarter, the quarter
that is two (2) quarters earlier than the subject quarter.  For example, the
Second Preceding Quarter to the fourth (4th) quarter of this Agreement would be
the second (2nd) quarter.

 
1.60
“Sell” (including “Sale” and “Sold” and other forms) means to sell, lease, or
otherwise transfer or dispose of a product, or if the product is transferred and
used internally by an entity, then such transfer and use shall also be deemed a
Sale.

 
1.61
“SerDes IC” means any Integrated Circuit having circuitry integrated thereon or
contained therein that (a) de-serializes data received by such Integrated
Circuit from a different Integrated Circuit and/or (b) serializes data
originating on such Integrated Circuit prior to transmitting such data to a
different Integrated Circuit. Notwithstanding the foregoing, any Integrated
Circuit, the primary purpose of which is data storage and/or retrieval shall be
deemed not to be a SerDes IC.

 
1.62
“Settlement Agreement” has the meaning assigned in the recitals to this
Agreement.


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 

 
 
10

--------------------------------------------------------------------------------

 
 
1.63
“Subsidiary” means with respect to any identified entity (“Identified Entity”),
any entity Controlled by such Identified Entity, but only so long as such
Control exists.

 
1.64
“Synchronous Flash Controller” means any Integrated Circuit having circuitry
integrated thereon or contained therein that is capable through an Interface of
transmitting and/or receiving data from a Synchronous Flash Memory.

 
1.65
“Synchronous Flash Memory” means any Integrated Circuit the primary purpose of
which is data storage or retrieval that has a synchronous Interface and memory
cells that retain data stored in such memory cells even when it ceases to
receive electrical power.

 
1.66
“Technical Specification” means a final specification for an optical, RF,
electrical, mechanical, or software component that describes all of the
characteristics of such component necessary for such component to operate. As
example, the electrical interface (including timing and signaling parameters and
characteristics) for a data bus connecting two (2) Integrated Circuits would
meet the definition of a Technical Specification provided that such interface
specified all of the signals necessary for such data bus to function.

 
1.67
“Term” means, as the case may be, the (a) term of the Paid-Up License, (b) the
term of the Term Product License; (c) term of the Combination Product License,
and/or (d) term of the Foundry Product License in each case of (a), (b), (c) and
(d) as provided for under Section 6.1.

 
1.68
“Term Product” means each Samsung Product that is a (a) Other DRAM; (b) DRAM
Controller; (c) Synchronous Flash Memory; (d) Synchronous Flash Controller; (e)
SerDes IC; and (f) any other Integrated Circuit other than a Paid-up Product.
Notwithstanding the foregoing sentence, any product that constitutes a Rambus
Leadership Product shall be deemed not to be a Term Product.

 
1.69
“Term Product License” means the rights and licenses granted under Section
2.1(b).

 
1.70
“Third Party” means with respect to (i) Rambus or any Subsidiary of Rambus, any
entity that is not a Subsidiary of Rambus and (ii) with respect to Samsung or
any Subsidiary of Samsung, any entity that is not a Subsidiary of Samsung.

 
1.71
“Ultimate Parent” means with respect to any identified entity (“Identified
Entity”), any entity that Controls such Identified Entity and where such
Controlling entity is not under the Control of any other entity.

 
2.
Grant of Rights

 
2.1
License to Samsung.

 
(a)           Paid-up Product License.  Subject to the terms and conditions of
this Agreement, Rambus, on behalf of itself and its Subsidiaries, hereby grants
to Samsung and its

 
 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
11

--------------------------------------------------------------------------------

 
 
Subsidiaries, for each product that falls within the definition of a Paid-up
Product:  a non-exclusive, non-transferable, royalty-bearing, worldwide license,
without the right to sublicense, solely under the associated Rambus Applicable
Patent Claims for such Paid-up Product, to make (including have made), use,
Sell, offer for Sale, and/or import such Paid-up Product until the expiration or
termination of this license pursuant to Section 6.1(a).
 
(b)           Term Product License.  Subject to the terms and conditions of this
Agreement, Rambus, on behalf of itself and its Subsidiaries, hereby grants to
Samsung and its Subsidiaries, for each product that falls within the definition
of a Term Product:  a non-exclusive, non-transferable, royalty-bearing,
worldwide license, without the right to sublicense, solely under the associated
Rambus Applicable Patent Claims for such Term Product, to make (including have
made), use, Sell, offer for Sale, and/or import such Term Product until the
expiration or termination of this license pursuant to Section 6.1(b).
 
(c)           Combination Product License.  Subject to the terms and conditions
of this Agreement, Rambus, on behalf of itself and its Subsidiaries, hereby
grants to Samsung and its Subsidiaries, for each product that falls within the
definition of a Combination Product:  a non-exclusive, non-transferable,
royalty-bearing, worldwide license, without the right to sublicense, solely
under the associated Rambus Applicable Patent Claims for such Combination
Product, to make (including have made), use, Sell, offer for Sale, and/or import
such Combination Product until the expiration or termination of this license
pursuant to Section 6.1(c).  For clarity, the grant of the license to
Combination Products pursuant to this Section 2.1(c) does not supersede or
otherwise limit the licenses granted to each Term Product and Paid-up Product
under Section 2.1(a) and Section 2.1(b), respectively, that may be contained in
any such Combination Product.
 
(d)           Foundry Product License.  Except as expressly set forth in
Sections 2.1(d)(i) and 2.1(d)(ii) below, all Foundry Products are expressly
excluded from the licenses granted under Sections 2.1(a), 2.1(b) and 2.1(c) of
this Agreement.
 
 
(i)
Manufacturing.  Rambus, on behalf of itself and its Subsidiaries, hereby grants
to Samsung and its Subsidiaries, for any product that constitutes a Foundry
Product: a non-exclusive, non-transferable, worldwide license, without the right
to sublicense, under the associated Rambus Applicable Manufacturing Claims for
such Foundry Product, to make (but not have made), use, Sell, and offer for Sale
any such Foundry Product until the expiration or termination of this license
pursuant to Section 6.1(d). For the avoidance of doubt, except as expressly set
forth in Section 2.1(d)(ii), no license is granted under any Rambus Applicable
Product Claims for any Foundry Products.

 
 
(ii)
Samsung Supplied Technology.  For any portion of a Foundry Product supplied by
Samsung and/or its Subsidiaries (“Samsung Supplied Portion”) for which Samsung
or any of its Subsidiaries either (1) owns the entire design of such Samsung
Supplied Portion with no limitations on how it may use such design; and/or (2)
has a license from the Third Party (or Third Parties) that created or otherwise
owns the design of such  Samsung Supplied Portion, under which license Samsung
and/or its Subsidiaries (i) can make (and/or have made) such  Samsung Supplied
Portion; (ii) is free to Sell such made Samsung Supplied Portion without
restriction as to whom Samsung and/or its Subsidiaries may Sell such Samsung
Supplied Portion and (iii) is not required or bound to discriminate in price or
other terms with respect to such Samsung Supplied Portion, Rambus, on behalf of
itself and its Subsidiaries, hereby grants to Samsung and its Subsidiaries, a
non-exclusive, non-transferable, worldwide license, without the right to
sublicense, under the associated Rambus Applicable Product Claims for
such  Samsung Supplied Portion, to use, Sell, offer for Sale, or import any such
Samsung Supplied Portion as part of any such Foundry Product until the
expiration of termination of this license pursuant to Section 6.1(d).


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
12

--------------------------------------------------------------------------------

 
 
2.2
Rambus Product Design License.  Subject to the terms and conditions of this
Agreement, Samsung, on behalf of itself and its Subsidiaries, hereby grants to
Rambus and its Subsidiaries, for each product that falls within the definition
of Rambus Product Design:  a non-exclusive, non-transferable, worldwide license,
without the right to sublicense, solely under the associated Samsung Applicable
Patent Claims for such Rambus Product Design, to make (including have made),
use, Sell, offer for Sale, and/or import such Rambus Product Design until the
expiration or termination of this license pursuant to Section 6.1(e).  For the
avoidance of doubt, this license does not in any way, expressly or impliedly,
extend, nor is it intended to extend, to any devices or products made
essentially based on or incorporating such Rambus Product Design or in
combination of such Rambus Product Design.

 
2.3
Obligations When Transferring Patents.  Each party agrees that it shall take all
actions necessary to ensure that any Third Party to whom any Patents are
transferred, assigned or exclusively licensed or any right to enforce is granted
(including any successor in interest thereto) is bound in writing to all
covenants, licenses and other rights granted hereunder with respect such
transferred, assigned or exclusively licensed Patents, provided further that if
Rambus or any of its Subsidiaries transfers to any Third Party ownership of, or
otherwise grants any Third Party the right to enforce, any claim of any Rambus
Patent that is subject to the Covenant to Sue Last provided for under Section
2.4 below, such claim shall, upon such transfer of ownership or grant of right
to enforce, automatically and immediately be deemed to be included in the rights
and licenses granted hereunder with respect to Licensed Products and Licensed
Foundry Product Portions notwithstanding the fact that such claim does not
constitute a Rambus Applicable Patent Claim.


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
13

--------------------------------------------------------------------------------

 
 
2.4
Covenant [***].  For so long as a product constitutes a Licensed Product or
Licensed Foundry Product Portion hereunder, Rambus, on behalf of itself and its
Subsidiaries, covenants that [***].

 
2.5
Full Force and Effect.  The parties expressly acknowledge and agree that nothing
in this Agreement shall in any way limit or alter the effect of the first sale
or patent exhaustion doctrines under U.S. law, and any equivalent or similar
doctrines under the law of any jurisdiction with respect to Rambus Applicable
Patent Claims with respect to any Licensed Product or Licensed Foundry Product
Portion based on the Sale of such Licensed Product or Licensed Foundry Product
Portion.

 
2.6
No Release, No Implied or Other Rights and Licenses.

 
 
(a)
The rights and licenses granted and covenants made herein apply solely to those
products and activities expressly licensed during the Term.  Nothing in this
Agreement shall be deemed to, and shall not be construed to, constitute any
release, forbearance, forfeiture or other waiver of any rights of either party
or their respective Subsidiaries to enforce any of their respective intellectual
property rights with respect to any activities undertaken by either party, their
respective Subsidiaries and/or any other Third Party to the extent not expressly
granted or made hereunder. Nothing in this Agreement is intended to limit or
alter any rights under applicable law relating to patent exhaustion.

 
 
(b)
Except as expressly provided for under this Agreement, no authorization,
release, license, covenant or other right is granted or made, by implication,
estoppel, acquiescence or otherwise under this Agreement, to either party, their
respective Subsidiaries and/or any other Third Party under any patents, utility
models, patent or utility model claims, or other intellectual property rights
now or hereafter owned or controlled by either party or their respective
Subsidiaries.  Nothing in this Agreement is intended to limit or alter any
rights under applicable law relating to patent exhaustion.

 
 
(c)
Except as expressly provided for under this Agreement, none of the terms of this
Agreement shall be deemed to, and shall not be construed to, constitute, whether
by implication, estoppel, acquiescence or otherwise, (i) an authorization by
either party, their respective Subsidiaries and/or any other Third Party to
Sell, offer for Sale and/or import any product (1) in or for combination with
any other element (including, but not limited to any function or feature),
product or instrumentality; or (2) unconditionally for use in or for combination
with any other element (including, but not limited to any function or feature),
product or instrumentality; or (ii) a waiver by either party or their respective
Subsidiaries of any liability for infringement based on either party’s, their
respective Subsidiaries and/or any other Third Party’s use, Sale, offer for Sale
and/or import of any product in combination with any other element (including,
but not limited to any function or feature), product or
instrumentality.  Nothing in this Agreement is intended to limit or alter any
rights under applicable law relating to patent exhaustion.

 
3.
Subsidiaries, Former Subsidiaries and Acquisitions

 
3.1
Subsidiaries. The parties intend that this Agreement shall extend to all of each
party’s Subsidiaries.  The parties agree that to the extent they are not already
bound, each party


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
14

--------------------------------------------------------------------------------

 
 
shall ensure that all of its Subsidiaries (including without limitation all
entities that become Subsidiaries after the Effective Date (“New Subsidiaries”))
are bound by the terms of this Agreement. Without limiting the foregoing:
 
 
(a)
each party shall ensure that each New Subsidiary’s patents, utility models and
applications therefor are included within the definition of the applicable
party’s Patents; and

 
 
(b)
each party shall ensure that each New Subsidiary is bound as applicable, by
Section 2.3 and 2.4.

 
3.2
Former Subsidiaries. All rights and licenses granted and covenants made to any
Subsidiary of either party shall immediately and automatically terminate upon a
party ceasing to Control such entity (“Former Subsidiary”).  However, if a
Subsidiary of a party that holds any patent or utility model or applications
therefor that are subject to the rights and licenses granted or covenants made
hereunder becomes a Former Subsidiary, such rights and licenses granted or
covenants made by such Former Subsidiary (including every successor entity in
interest to any such patents or utility models and applications therefor) shall
continue in accordance with the terms of this Agreement after such entity
becomes a Former Subsidiary.

 
3.3
Acquisitions.

 
 
(a)
Acquired Business [***].  If Samsung or any of its Subsidiaries completes an
Acquisition where [***] then Samsung shall pay Rambus a fixed quarterly payment
(in addition to Samsung’s Quarterly License Payments or any other Quarterly
Acquisition Adjustment Payment owed pursuant to Section 3.3(b) in connection
with such Acquisition or any other Acquisition), based on such Acquisition,
starting, on a prorated basis, with the first calendar quarter during which the
Acquisition Date occurred, [***].  If iSuppli data as required for the
calculations in this Section 3.3(a) is not available for an Acquired Business or
for Samsung, or the most recent version of such data covers a period ending more
than twelve (12) months before the Acquisition Date, the parties shall initially
meet within thirty (30) days following the associated Acquisition Date and
negotiate in good faith an alternate source for the information that was to be
provided by iSuppli. If the parties cannot reach agreement on such alternate
source within thirty (30) days following the date required for such initial
meeting, either party may, as its sole and exclusive remedy to resolve such
dispute, submit such dispute to binding arbitration pursuant to the terms of
Section 3.3(d).  For the avoidance of doubt, any Acquired Business that has
revenue attributable from the Sale of Acquisition Products of [***] or less (as
reported by iSuppli for the most recent twelve (12) months preceding the
Acquisition Date for which iSuppli has reported such Sales) shall be licensed
without additional payments of any kind.


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
15

--------------------------------------------------------------------------------

 


 
 
(b)
Acquired Business [***].  If Samsung or any of its Subsidiaries completes an
Acquisition where [***], Samsung shall pay Rambus a fixed quarterly payment (in
addition to Samsung’s Quarterly License Payments or any other Quarterly
Acquisition Adjustment Payment owed pursuant to Section 3.3(a) in connection
with such Acquisition or any other Acquisition), based on such Acquisition,
starting, on a pro-rated basis with the first calendar quarter during which the
Acquisition Date occurred. [***] If the Existing Agreement required payments for
less than four (4) quarters prior to the Acquisition Date, the parties shall
initially meet within thirty (30) days following the associated Acquisition Date
and negotiate in good faith an alternate method to determine the average
quarterly payments from the Existing Agreement. If the parties cannot reach
agreement on such alternate method within thirty (30) days following the date
required for such initial meeting, then either party may, as its sole and
exclusive remedy to resolve such dispute, submit such dispute to binding
arbitration pursuant to the terms of Section 3.3(d).

 
 
(c)
Attributable Revenue.  For purposes of the calculations in this Section 3.3,
[***].

 
 
(d)
Dispute Resolution.  If the parties fail to resolve any dispute identified in
this Section 3.3 as subject to binding arbitration, then either party may, as
its sole and exclusive remedy, submit such dispute to binding arbitration
pursuant to Section 8 and Samsung’s obligation to remit its Quarterly
Acquisition Adjustment Payment based on such disputed Acquisition pursuant to
Section 5.1(a)(ii) shall be tolled until the earlier of either the final
resolution of such arbitration or the parties’ resolution of such dispute, and
in either case within thirty (30) days after such resolution Samsung will make
all payments necessary to satisfy its payment obligations under this Section 3.3
from the date such obligations accrued.

 
3.4
No Release.  The releases granted and covenants made under Article IV of the
Settlement Agreement shall not apply to any Acquired Business.  None of the
rights and licenses granted and covenants made under Section 2 shall apply to
any activity of any Acquired Business unless and until such Acquired Business
becomes licensed hereunder in accordance with this Section 3, and in any case,
none of the rights and licenses granted and covenants made under Section 2 shall
apply to nor in any way reduce any liability associated with any activity of any
Acquired Business that took place prior to the applicable Acquisition Date,
provided that nothing in this Section 3.4 shall have the effect of negating or
nullifying any release or license granted in any Existing Agreement.
Notwithstanding anything to the contrary contained in Section 3.3, for any
Acquisition for which Samsung wishes to acquire a release of liability for the
Acquired Business for infringement of Rambus’ patents and/or utility models that
took place prior to the applicable Acquisition Date, the parties will negotiate
such release in good faith and may consider the calculations set forth in
Section 3.3(a) and/or the total past liability for infringing Rambus’ patents
and/or utility models incurred by such Acquired Business.


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
16

--------------------------------------------------------------------------------

 
 
4.
CONSIDERATION

 
4.1
Quarterly License Payment. Beginning with the first calendar quarter of 2010,
Samsung will pay Rambus the following quarterly payments (each a “Quarterly
License Payment”):

 
 
(a)
First 6 Quarterly License Payments. Each of the first six (6) Quarterly License
Payments due hereunder will be in the amount of the Quarterly Base Payment.

 
 
(b)
Quarterly License Payment for all remaining Quarters. The amount of each
Quarterly License Payment for quarters seven (7) through twenty (20) will be
calculated as follows.

 
 
(i)
If the Quarterly DRAM Revenue Ratio for the Second Preceding Quarter is [***],
then the Quarterly License Payment for the subject quarter will be equal to the
Quarterly Base Payment.

 
 
(ii)
If the Quarterly DRAM Revenue Ratio for the Second Preceding Quarter is [***],
then the Quarterly License Payment for the subject quarter shall be equal to an
amount based on the following calculation.

 
[***]
 
 
(iii)
If the Quarterly DRAM Revenue Ratio for the Second Preceding Quarter is [***],
then the Quarterly License Payment for the subject quarter shall be equal to an
amount based on the following calculation.

 
[***]
 
 
(iv)
Minimum and Maximum Quarterly License Payments.  Notwithstanding any adjustment
to the Quarterly Base Payment made pursuant to the terms of this Section 4.1(b),
in no event shall any Quarterly License Payment (i) be less than ten (10)
million United States Dollars (US$10,000,000) or (ii) be greater than forty (40)
million United States Dollars (US$40,000,000).

 
 
(c)
Final Adjustment.  If, in Quarter twenty-one (21) of this Agreement, the
Quarterly DRAM Revenue Ratio for the Second Preceding Quarter is [***], then
Samsung shall pay Rambus a final, adjustment payment (“Final Adjustment
Payment”) based on the following calculation, provided that, in no event shall
the Final Adjustment Payment exceed [***].

 
[***]
 
4.2
Quarterly Acquisition Adjustment Payment. To the extent required pursuant to
Section 3.3, Samsung shall pay Rambus a Quarterly Acquisition Adjustment Payment
for each Acquisition occurring during the Term of this Agreement.


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
17

--------------------------------------------------------------------------------

 
 
5.
PAYMENTS

 
5.1
Payments.

 
 
(a)
Timing of Payments.

 
 
(i)
Quarterly License Payments and Final Adjustment Payment.  Samsung shall pay
Rambus each Quarterly License Payment and the Final Adjustment Payment (if any)
within ten (10) United States business days of its receipt (as determined for
notices under Section 9.2) of Rambus’ invoice therefor.  Rambus shall invoice
Samsung for each of the twenty (20) Quarterly License Payments and the Final
Adjustment Payment (if any) no earlier than thirty (30) days after the first day
of the quarter to which each such Quarterly License Payment or the Final
Adjustment Payment (if any) relates.

 
 
(ii)
Quarterly Acquisition Adjustment Payments.  Samsung shall pay Rambus each
Quarterly Acquisition Adjustment Payment within ten (10) United States business
days of its receipt (as determined for notices under Section 9.2) of Rambus’
invoice therefor.  Rambus shall invoice Samsung for each Quarterly Acquisition
Adjustment Payment no earlier than the end of the quarter to which such
Quarterly Acquisition Adjustment Payment relates.

 
 
(b)
Method of Payment.  Samsung’s payments to Rambus of all amounts hereunder shall
be made by electronic transfer either directly to or via the Federal Reserve
Bank of San Francisco for credit to the following account or another designated
in writing by Rambus:

 
Rambus Inc.
[***]
 
5.2
Currency and Late Payments. All payments to Rambus hereunder shall be in United
States Dollars. Late payments hereunder shall be subject to interest at the
1-year U.S. Government Treasury Constant Maturity Rate, as published by the
Federal Reserve (www.federalreserve.gov) on the date the amount payable was due,
plus five percent (5%) (or the maximum interest rate allowed by applicable law,
if lower).The amount of interest shall be calculated from the payment due date
to the date of electronic transfer.

 
5.3
Taxes.  If the Korean government imposes any withholding tax on any amounts paid
by Samsung to Rambus hereunder, such tax shall be borne by Rambus.  Samsung
agrees, at its reasonable discretion, to assist Rambus in its efforts to
minimize Rambus’ tax liability.  Samsung shall withhold the amount of any such
taxes levied on such payments to Rambus imposed by the Korean government, shall
promptly effect payment of the taxes so withheld to the Korean tax office, and
Samsung shall send to Rambus the official certificate of such payment in a form
reasonably sufficient to enable Rambus to support a claim for a foreign tax
credit with respect to any such taxes so withheld.


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
18

--------------------------------------------------------------------------------

 
 
5.4
No Escrow.  Payment of amounts due under this Agreement to any person, firm or
entity, other than Rambus, including without limitation, any escrow fund or
escrow agent, unless agreed by Rambus or ordered by any court or government
agency of competent jurisdiction or arbitration panel, shall constitute a
material breach of this Agreement. Any payment once made by Samsung to Rambus
shall not be refunded or refundable to Samsung for any reason except as may be
required pursuant to Section 8.  Notwithstanding the foregoing, in case of
clerical error with respect to any payment made hereunder, the parties agree to
remedy any such error through proper payment adjustments.

 
6.
Term & Termination

 
6.1
Term.

 
 
(a)
Paid-up Product License.  The Paid-up Product License shall commence on the
Effective Date and shall continue in full force and effect unless and until
terminated in accordance with this Section 6.

 
 
(b)
Term Product License. The Term Product License shall commence on the Effective
Date and shall continue in full force and effect until the Expiration Date
unless earlier terminated in accordance with this Section 6.

 
 
(c)
Combination Product License.  The Combination Product License shall commence on
the Effective Date and shall continue in full force and effect until the
Expiration Date unless earlier terminated in accordance with this Section
6.  Notwithstanding the foregoing, the Combination Product License shall
continue in full force and effect solely for combinations consisting solely of
two (2) or more Paid-up Products for so long as the Paid-up Product License
remains in full force and effect.

 
 
(d)
Foundry Product License.  The Foundry Product License shall commence on the
Effective Date and shall continue in full force and effect until the Expiration
Date unless earlier terminated in accordance with this Section 6.

 
 
(e)
Rambus Product Design License.  The Rambus Product Design License shall commence
on the Effective Date and shall continue in full force and effect until the
Expiration Date unless earlier terminated in accordance with this Section 6.

 
6.2
Material Breach. A party may terminate this Agreement upon notice if the other
party hereto (or any of its Subsidiaries) commits a material breach of Section
1.41 or Section 3.3(d) with respect to the exclusive resolution though
arbitration of disputes regarding alternate sources and/or methods pursuant to
Section 8 as provided for in such sections


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
19

--------------------------------------------------------------------------------

 


 
and does not correct such breach within thirty (30) days after receiving written
notice complaining thereof.  In addition, Rambus may terminate this Agreement
upon notice if Samsung materially breaches its payment obligations under this
Agreement and does not correct such breach within thirty (30) days after
receiving written notice complaining thereof.   Failure of Samsung to remit any
payment due and payable in accordance with the terms of this Agreement shall
constitute a material breach of this Agreement.  For the avoidance of doubt, any
payments tolled in accordance with the terms of this Agreement shall not be due
and payable during such tolling period.
 
6.3
Bankruptcy. Either party may terminate this Agreement effective upon written
notice to the other party if the other party becomes the subject of a voluntary
or involuntary petition in bankruptcy or any proceeding relating to insolvency,
or composition for the benefit of creditors, if that petition or proceeding is
not dismissed within sixty (60) days after filing.

 
6.4
Change of Control.  In addition to the rights set forth in Sections 6.2 and 6.3
above, if prior to the Expiration Date, Samsung undergoes a Change of Control,
Rambus may terminate this Agreement effective upon written notice thereof to
Samsung or the relevant successor in interest.  Notwithstanding the foregoing,
if Rambus receives written notice of such Change of Control from Samsung (or its
successor in interest) no later than ten (10) business days after such Change of
Control, Rambus agrees to negotiate in good faith with such successor in
interest, for a period of one hundred and eighty (180) days after receipt of
such notice, the application of this Agreement to such successors’ business
activities prior to terminating this Agreement based on such Change of Control.
Rambus’ failure to terminate this Agreement after a given Change of Control by
Samsung (or any successor in interest) shall not in any way limit Rambus’ right
to exercise these rights for any subsequent Change of Control.  Termination of
this Agreement based on a Change of Control shall be deemed to be effective
immediately prior to the effective date of such Change of Control.

 
6.5
Survival. All payment obligations accruing prior to any termination of this
Agreement shall survive any such termination. In addition, the following
Sections shall survive and remain in full force and effect after any termination
of this Agreement:  Section 1 (Definitions), Section 2.3 (Obligations When
Transferring Patents), Section 2.5 (Full Force and Effect), 2.6 (No Release, No
Implied or Other Rights and Licenses), Section 3.1 (Subsidiaries), 3.2 (Former
Subsidiaries), 3.3(d) (Dispute Resolution), Section 3.4 (No Release), Section 4
(Consideration) and Section 5 (Payments) (in each case with respect to amounts
incurred prior to termination of this Agreement), this Section 6.4 (Survival),
Section 7.2 (Confidentiality), Section 8 (Dispute Resolution), and Section 9
(Miscellaneous).

 
7.
Confidentiality

 
7.1
Press Release. The parties intend to issue a press release as set forth in the
Settlement Agreement.


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
20

--------------------------------------------------------------------------------

 


 
7.2
Confidentiality. Each party agrees that only after the announcement referenced
in Section 7.1 above, each party shall be entitled to disclose the general
nature of this Agreement but that the terms and conditions of this Agreement, to
the extent not already disclosed pursuant to Section 7.1 above, shall be treated
as Confidential Information and that neither party will disclose such terms or
conditions to any Third Party without the prior written consent of the other
party, provided, however, that each party may disclose the terms and conditions
of this Agreement:

 
 
(a)
as required by any court or other governmental body;

 
 
(b)
as otherwise required by law;

 
 
(c)
as otherwise may be required by applicable securities and other law and
regulation, including to legal and financial advisors in their capacity of
advising a party in such matters so long as the disclosing party shall seek
confidential treatment of such terms and conditions to the extent reasonably
possible;

 
 
(d)
to legal counsel, accountants, and other professional advisors of the parties;

 
 
(e)
in confidence, to banks, investors and other financing sources and their
advisors;

 
 
(f)
in connection with the enforcement of this Agreement or rights under this
Agreement;

 
 
(g)
during the course of litigation so long as the disclosure of such terms and
conditions are restricted in the same manner as is the confidential information
of other litigating parties and so long as (A) the restrictions are embodied in
a court-entered protective order limiting disclosure to outside counsel and
(B) the disclosing party informs the other party in writing at least ten (10)
business days in advance of the disclosure and discusses the nature and contents
of the disclosure, in good faith, with the other party; or

 
 
(h)
in confidence, in connection with an actual or prospective merger or acquisition
or similar transaction.

 
Upon execution of this Agreement, or thereafter, Rambus, in its discretion,
shall be entitled to file a copy of this Agreement with the U.S. Securities and
Exchange Commission, so long as Rambus seeks confidential treatment of such
agreement to the extent reasonably possible.
 
8.
Dispute Resolution

 
Any dispute submitted to binding arbitration pursuant to Section 1.41 or Section
3.3 shall take place in Santa Clara County, California before one arbitrator,
and shall be administered by Judicial Arbitration and Mediation Services, Inc.
pursuant to its Streamlined Arbitration Rules and Procedures, except that each
party shall submit to the arbitrator and exchange with each other in advance of
the hearing their last, best alternate sources and/or methods, as applicable,
and the arbitrator shall be limited to awarding only one or the other of the two
alternate sources and/or methods, as applicable, submitted.  Judgment on the
award may be entered in any court having jurisdiction.

 
 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
21

--------------------------------------------------------------------------------

 


9.
Miscellaneous

 
9.1
Disclaimers. Nothing contained in this Agreement shall be construed as:

 
 
(a)
a warranty or representation by either party as to the validity, enforceability,
and/or scope of any intellectual property rights;

 
 
(b)
imposing upon either party any obligation to institute any suit or action for
infringement of any intellectual property right, or to defend any suit or action
brought by a Third Party which challenges or concerns the validity,
enforceability or scope of any intellectual property rights;

 
 
(c)
imposing on either party any obligation to file any application or registration
with respect to any intellectual property rights or to secure or maintain in
force any intellectual property rights;

 
 
(d)
imposing on either party any obligation to furnish any technical information or
know-how; or

 
 
(e)
imposing or requiring, whether by implication or otherwise, any support,
maintenance or any technology deliverable obligations on either party’s or their
respective Subsidiaries’ part under this Agreement (and neither party nor any of
their respective Subsidiaries are providing any support, maintenance or
technology deliverables under this Agreement).

 
9.2
Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by first class air mail (registered or
certified if available), postage prepaid, or otherwise delivered by hand, by
messenger or by telecommunication, addressed to the addresses first set forth
above or at such other address furnished with a notice in the manner set forth
herein. Such notices shall be deemed to have been effective when delivered or,
if delivery is not accomplished by reason of some fault or refusal of the
addressee, when tendered. All notices shall be in English.

 
9.3
Governing Law & Venue.

 
 
(a)
This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to any choice-of-law or
conflict-of-law provision or rule (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.

 

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
22

--------------------------------------------------------------------------------

 
 
 
(b)
This Agreement is executed in the English language and no translation shall have
any legal effect.

 
 
(c)
Except for disputes subject to Section 8, any legal action, suit or proceeding
arising under, or relating to, this Agreement, shall be brought in the United
States District Court for the Northern District of California or, if such court
shall decline to accept jurisdiction over a particular matter, in the San
Francisco Superior Court, and each Party agrees that any such action, suit or
proceeding may be brought only in such courts.  Each Party further waives any
objection to the laying of jurisdiction and venue for any such suit, action or
proceeding in such courts.

 
9.4
No Assignment. This Agreement is personal to the parties, and the Agreement
and/or any right or obligation hereunder is not assignable, whether in
conjunction with a change in ownership, merger, acquisition, the sale or
transfer of all, or substantially all or any part of either party’s or any of
their respective Subsidiaries business or assets or otherwise, voluntarily, by
operation of law, reverse triangular merger or otherwise, without the prior
written consent of the other party, which consent may be withheld at the sole
discretion of such other party.  Any such purported or attempted assignment or
transfer in violation of the foregoing shall be deemed a breach of this
Agreement and shall be null and void.  Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the parties and their
permitted successors and assigns.  Notwithstanding the foregoing, either party
shall be entitled to, and each party hereby agrees to, assign this Agreement to
a successor to all or substantially all of a party’s assets in a transaction
entered into solely to change a party’s place of incorporation.

 
9.5
No Rule of Strict Construction. Regardless of which party may have drafted this
Agreement or any part thereof, no rule of strict construction shall be applied
against either party. For the avoidance of doubt “includes”, “including”,
“included”, and other variations of such terms shall be deemed to be followed by
the phrase “without limitation”.

 
9.6
Severability.  If any provision of this Agreement is held to be invalid or
unenforceable, the meaning of such provision shall be construed, to the extent
feasible, so as to render the provision enforceable, and if no feasible
interpretation shall save such provision, (a) a suitable and equitable provision
shall be substituted therefore in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision,
and (b) the remainder of this Agreement shall remain in full force and effect.

 
9.7
Entire Agreement. This Agreement and the Settlement Agreement embodies the
entire understanding of the parties with respect to the subject matter hereof,
and merges all prior oral or written communications between them, and neither of
the parties shall be bound by any conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof
other than as expressly provided herein. No oral explanation or oral information
by either party hereto shall alter the meaning or interpretation of this
Agreement.


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
23

--------------------------------------------------------------------------------

 


 
9.8
Modification; Waiver. No modification or amendment to this Agreement, nor any
waiver of any rights, will be effective unless assented to in writing by the
party to be charged, and the waiver of any breach or default will not constitute
a waiver of any other right hereunder or any subsequent breach or default.

 
9.9
Counterparts. This Agreement may be executed in two (2) or more counterparts,
all of which, taken together, shall be regarded as one and the same instrument.

 
9.10
Bankruptcy Code.  All rights, licenses, privileges, releases, and immunities
granted under this Agreement shall be deemed to be, for the purposes of Section
365(n) of the U.S. Bankruptcy Code, as amended (the “Bankruptcy Code”), licenses
of rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code. The parties agree that each of the parties shall retain and may
fully exercise all of their respective rights and elections under the Bankruptcy
Code. The parties further agree that, in the event that any proceeding shall be
instituted by or against a party seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of that party or that party’s
debts under any law relating to bankruptcy, insolvency, or reorganization or
relief of debtors, or seeking an entry of an order for relief or the appointment
of a receiver, trustee or other similar official for that party or any
substantial part of its property or if a party hereto shall take any action to
authorize any of the foregoing actions, the other party shall have the right to
retain and enforce their respective rights under this Agreement.

 
9.11
Non-Controlled Entity.  Samsung hereby represents and warrants that on the
Effective Date it is not a Subsidiary of any entity or person.


 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
24

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by duly authorized officers or representatives as of the date first above
written.
 
 
RAMBUS
INC.                                                                         SAMSUNG
ELECTRONICS CO., LTD.
 
 
 
 
By: /s/ Harold
Hughes                                                                         By:
/s/ Oh-Hyun Kwon                              
                                                                      
 
Name: Harold
Hughes                                                                          Name:
Oh-Hyun Kwon                              
                                                                      
 
Title:
CEO                                                                                               Title:
President                                            
                                                                      
 
Date: January 19,
2010                                                                         Date:
January 19, 2010                        
                                                                              
 
 
 
 
 
 

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 



 
25

--------------------------------------------------------------------------------

 

